ORDER
PER CURIAM.
Movant Algie Newcomb was convicted of first degree assault, section 565.050, RSMo 1994, attempted rape, sections 564.011 & 566.030, RSMo 1994, and forcible sodomy, section 566.060, RSMo 1994. The trial court sentenced him as a prior and persistent offender to three consecutive terms of 25 years’ imprisonment. Movant appealed and this Court affirmed his convictions in State v. Newcomb, 934 S.W.2d 608 (Mo. App. E.D.1996). Movant now appeals from the judgment denying his Rule 29.15 motion without a hearing.
We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s determination is not clearly erroneous. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).